Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 10-16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Migneco et al. (herein after “Migneco”) (US 10,379,535 B2) and in view of Schmitz (US 2008/0258884 A1).
Regarding claims 1 and 11, Migneco is directed to a drowsiness sensing system.  The system includes a sensing system that consists of a variety of electrical devices, such as the sensors (150, 155, and 156) for detecting various biometric characteristics of driver or passenger, wherein the combination of sensed data from the mentioned sensors is used to detect the drowsiness of the driver or in the vehicle seat (110) (column 5, lines 3-21), a controller (102), which is an electrical signal processor, that is configured to carry out the process (300) in order to sense a distracted state of the occupant of the seat by monitoring the driver, wherein if the drowsiness is directed the process is moves to issuing a drowsiness warning (Figure 3; column 6, lines 19-50).  Migneco further explained that “after the drowsiness is detected, the process also moves from step (305) to step (311) where the detection distances of the collision warning system can be increased or the time buffers can be decreased” (column 7, lines 16-29).
Migneco is missing to disclose the features of “determine an activation threshold of the driver assistance system based on the state of driver attentiveness by adjusting at least one selected from a group consisting of a sensor fusion confidence threshold, an object classification confidence threshold, and a lane association threshold; and control the vehicle via the driver assistance system operated in accordance with the activation threshold.”
Schmitz discloses a method and a device driver assistance.  Schmitz teaches a warning threshold is set as a function of the state of the driver and/or the driving situation (paragraph 0004).  The warning threshold is expanded if the attentive, so that 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drowsiness sensing system of Migneco by substituting the teachings as taught by Schmitz, as discussed herein above, for the advantage of issuing a specific warning to the driver when the driver is in an attentive state.
Regarding claim 2, in Migneco, the external camera (105) senses the external conditions (column 4, lines 28-40), and the LIDAR detects the object external to the vehicle (100) (Figure 1; column 5, lines 28-39).
Regarding claims 3, and 12, Migneco teaches the electrical devices of the subsystem includes an electric seat control.  For example, in column 5, lines 51-67, the vehicle seat (110) is equipped with a plurality of sensors (150, 155, 156).
Regarding claims 4, and 13, Schmitz teaches the electrical devices transmit operational data to a control area network (CAN) bus (paragraph 0016).
Regarding claims 5 and 14, Schmitz further teaches that the control unit (10) is configured, in response to the driver inattentive state, to adjust the warning threshold (paragraph 0016).
Regarding claims 6, and 15, Schmitz further teaches that the control unit (10) is configured, in response to the driver inattentive state, to adjust the lane association threshold to a lower percentage of lane overlap (see paragraph 0015).

Regarding claims 10, and 19, Migneco teaches a brake system (111) that can be activated automatically by the controller when distracted driving is detected, a crash is detected as imminent or an imminent danger is detected (column 5, lines 22-27).
Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Migneco (US 10,379,535 B2), Schmitz (US 2008/0258884 A1), and in further in view of Landfors et al. (herein after “Landfors”) (US 2017/0365165 A1).
Neither Migneco nor Schmitz discloses or even suggests the features of “the electronic processor is configured, in response to determining the driver inattentive state, to adjust a blind spot warning threshold from a first threshold to a second threshold.”
Landfors discloses system and method for adjusting a safety margin threshold of one or more driver support functions of a vehicle, such as forward collision warning, blind spot information system, lane keeping aid, etc. (paragraph 0014).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Migneco and Schmitz by substituting the teachings as taught by Landfors for the benefit of adjusting a safety margin threshold of the blind spot warning function based on the driver’s distraction levels associated with at least one section of driving zone.


s 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Migneco (US 10,379,535 B2), Schmitz (US 2008/0258884 A1), and in further in view of Herbst (US 2018/0012090 A1).
Neither Migneco nor Schmitz discloses or suggests the features of “the electronic processor is configured, in response to determining the driver inattentive state, to adjust a lane departure warning threshold from a first threshold to a second threshold.”
Herbst discloses a virsual learning system and method for determining a driver’s state, in which the driver’s state (e.g, drowsiness, anxiety, sobriety, inattentive blindness, etc.) are determined (paragraph 0028), and in response to the driver’s state, a present threshold may be changed to lower (paragraphs 0067, and 0088-0095).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Migneco and Schmitz by substituting the teachings as taught by Herbst for the advantage of generating a warning to driver when the driver’s state is determined to be high.
	Examiner’s Comments regarding the cited Prior Art
	The patent application publication No. US 2018/0194365 A1 (BAE reference) discloses a vehicle driving assistance system and method, the system includes an input unit that receives user input for selecting a driver type, an internal camera that is configured to sense a driver’s state detected from an image of an interior of the vehicle, and a controller that is configured to control at least one vehicle driving assistance function or to selectively control a plurality of vehicle driving assistance functions according to the selected driver type and the sensed driver’s condition, wherein the driving assistance is not only an autonomous emergency braking function, a forward 
	The patent application publication No. US 2019/0279009A1 (Srirangam reference) discloses a system and method for monitoring driver state by generating color images of a person, and generating a set of synthesized thermal images from the set of color images.  The driver state monitoring system uses a trained thermal image face detector to locate a human face in the synthesized thermal image.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662